DISMISS and Opinion Filed December 9, 2016




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00956-CV

                         MARK LITTLE, Appellant
                                   V.
         THE SWAN ASBESTOS AND SILICA SETTLEMENT TRUST, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 83004

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       By letter dated November 7, 2016, the Court questioned its jurisdiction over this appeal

because there does not appear to be a final judgment. We instructed appellant to file, by

November 17, 2016, a letter brief addressing the jurisdictional issue. We cautioned appellant

that failure to file a jurisdictional brief by the date specified may result in dismissal of the appeal

without further notice. As of today’s date, appellant has not filed a response.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       Appellee filed a petition for declaratory judgment. Appellant filed an application for

attorney’s fees.   The record before this Court contains only an order denying appellant’s
application for attorney’s fees and the notice of appeal pertains to that order. Appellee’s claim

for declaratory judgment remains pending.

       Because the judgment is not final, this Court lacks jurisdiction. See Lehmann, 39 S.W.3d

at 195. We dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

160956F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MARK LITTLE, Appellant                            On Appeal from the 196th Judicial District
                                                  Court, Hunt County, Texas
No. 05-16-00956-CV       V.                       Trial Court Cause No. 83004.
                                                  Opinion delivered by Chief Justice Wright.
THE SWAN ASBESTOS AND SILICA                      Justices Lang-Miers and Stoddart
SETTLEMENT TRUST, Appellee                        participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee THE SWAN ASBESTOS AND SILICA SETTLEMENT
TRUST recover its costs of this appeal from appellant MARK LITTLE.


Judgment entered December 9, 2016.




                                            –3–